Explanations of vote
Oral explanations of vote
- (PL) Mr President, the new directive on waste is intended to provide a basis for the creation of a society in Europe that is universally engaged in recycling. Some very ambitious aims are to be set for the Member States. Are the aims that we wish to set for ourselves not too ambitious, though, and can the Member States, especially the new ones, manage to meet the rigorous requirements? It is worth pointing out that the old Member States have had far more time to adapt their waste management systems to the stringent requirements, while the new ones are being forced to introduce legal mechanisms and build the necessary infrastructure a lot more quickly.
The proposal for a new directive on waste is causing much controversy in many European countries. I do not think we should be surprised, then, that it was so difficult to reach a compromise with the Council. During yesterday's debate, many MEPs said they were not happy with the compromise on the directive. I fear, though, that the introduction of still more stringent requirements could cause problems with the implementation of this law. The new directive on waste will force countries that have neglected municipal waste management to take decisive action. These countries will be forced to introduce legal and economic mechanisms in order for their effect to be one that stimulates rather than burdens the economy. The new directive should be a stimulus to the development of new ways of creating jobs. That is why I voted in favour of the report.
(HU) Thank you, Mr President. The waste directive that we have now adopted contains compromises, and is therefore liable to come under attack from many quarters. I understand the concerns of all those environmentally-aware citizens who petitioned me, too, with requests not to support the directive. At the same, however, I should also point out that many of my private member's amendments, formulated in a progressive spirit in cooperation with the environmental organisations, have been included in the text. The greatest virtue of this directive is the adoption of the waste hierarchy. Primacy is given to waste prevention, followed by the different forms of reuse/recycling, and lastly disposal, which must be avoided where possible and at the very least reduced. I voted in favour of the directive basically because it adopted the hierarchy principle, and I hope that in future we can improve on it.
(SK) The consumer society produces a huge amount of waste that makes people's lives a misery, particularly in large European cities. Although recycling and the use of secondary products have been increasing in recent years, there is still too much waste in EU landfills.
While the approved compromise package is not perfect, I consider the text of the directive to be a politically ambitious instrument in the area of waste management for future generations of Europeans, which is why I supported the report by the rapporteur, Mrs Caroline Jackson.
The Member States will have to improve their waste management in accordance with this directive. I welcome the fact that the directive also covers issues concerning the disposal of hazardous waste and oils. I believe that the Member States will meet all the ambitious goals in keeping with the adopted text, in particular the objective that by 2015 they will have set up separate waste collection schemes for paper, metal, plastic, glass, textiles, other biodegradable waste, oil and hazardous waste.
(CS) Mr President, I supported the revision of the framework directive on waste today. One of my reasons for doing so was that after the adoption of the directive the Czech Republic will be able to ban the import of waste although it will contradict the national plan. Thanks to the intervention of Parliament, the revised text also contains new goals in the area of recycling. The southern European countries consider them to be too ambitious while the Scandinavians, as well as the Czechs, think they do not go far enough. I welcome the compromise that was reached. Different countries have different starting points and this directive is a common beginning. Today's waste production is 3.5 tonnes per person and in the southern European countries up to 90% of waste goes to landfills. The five-stage waste hierarchy is being incorporated into European legislation for the first time: first comes prevention, then re-use, then recycling and only then incineration as a means of energy production. Landfills are the last resort for residual waste. I very much value the work done by Mrs Jackson. Thanks to her, this beneficial compromise for Europe was reached.
(CS) I, too, welcome the adoption of the directive. Few are likely to be satisfied with the goals of recycling a minimum of 50% of household waste and 70% of industrial waste. Some see it as not ambitious enough; others think it is unrealistic. The Czech Republic is likely to see it as a step backwards but the important thing is that the directive does not prevent countries from adopting stricter and more binding national legislation, which I think is very desirable in this case. Looking at the matter from the perspective of the Czech Republic, I consider the provision allowing the reclassification of municipal waste incinerators as waste-using facilities to be highly unsatisfactory. This might mean massive imports of waste from neighbouring countries since importing waste for the purpose of using it is allowed in the Union. I find it difficult to imagine what kind of effective control mechanism would be able to determine whether the imported waste was really used or incinerated. Consequently, the countries that do not wish to become the incinerators for the whole of Europe should do everything in their power to make sure that this provision is removed from the directive.
Mr President, I rise to explain the vote that I made on the Caroline Jackson report, but before doing so I want to pay tribute to my Conservative colleague, Caroline Jackson, and the work she has done on this excellent report.
The provision for waste disposal is absolutely vital in every European country, not least my own, and I think this is a happy compromise. It is one of those rare instances where Europe can act together in this way. There are not many of them and maybe the people of Ireland were saying something about that in the decision in the referendum which they recently made.
But this is a good report. I will hope it will inspire the British Government to take a lead in these matters. That will certainly be the case if in hopefully two years time in Britain we have a Conservative government: Mr Cameron, our leader, has made it absolutely clear that green issues will be at the forefront of our affairs and therefore this vote today will set a good example, as indeed would be a good example the way Conservative Members of the European Parliament have voted.
(HU) Thank you very much, Mr President. It gave me great pleasure to vote on the directive on environmental quality standards in the field of water policy, and I would like to take this opportunity to thank my 610 fellow Members who supported the adoption of this directive by voting in favour of it. Once again we have succeeded in producing a good and forward-looking directive, a proposal that reinstates the principle of shared responsibility and joint regulation by Member States of water courses that cross national borders; it is also a proposal that shifts the emphasis from emissions to immission, in other words it shifts the priority from the interests of industry to those of the river biota. It is a directive that introduces rigorous limits on the use of 33 substances, notably insecticides, chemical and industrial substances and heavy metals. Now it is the turn of the Council. Will the Council support the directive and thereby help to clean up our river - our rivers? It is now up to the governments whether or not we will be able to put an end to the over-pollution of the River Raba and other European rivers in a similar situation. Thank you very much.
(SK) A high level of protection of human health and consumer safety are the fundamental interests when it comes to establishing residue limits of pharmacologically active substances in foodstuffs of animal origin. In production-bred animals, veterinary medicines can leave behind residues, which has already started to have a negative impact on both human and animal health.
I welcome the report by my colleague, Mrs Doyle, and I voted in favour of it today. A more consistent approach to controlling the residues of all pharmacologically active substances, and analyses of the risk they represent, are crucial. I believe that we need to change, amend and unify the legal framework for setting maximum residue limits. I share the rapporteur's view that by doing so we can ensure that veterinary medicines are used correctly and are more accessible, see to it that the trade in foodstuffs of animal origin functions properly and, above all, achieve optimum protection of public health.
Mr President, I voted in favour of this report because, having worked for 18 years combating poverty and social exclusion, I strongly support the designation of 2010 as a European Year on this issue. It is totally unacceptable that 78 million people in Europe are currently living at risk of poverty. It is shocking that in this day and age children and the elderly are unable to feed themselves or keep themselves warm across many Member States. Recent figures show a widening gap between the richest and poorest families in some countries as a result of the unequal distribution of European economic progress.
I hope that in this year the Commission will focus on regions where poverty and social exclusion are at their most acute. For example, a recent report by Channel 4 in the UK highlighted that the region I represent, the West Midlands, has the second-highest level of poverty and the second-lowest standard of living nationwide.
Therefore, whilst I welcome this initiative because it will raise awareness of poverty and social exclusion, I am disappointed that it does not offer any clear solutions on the directions that Member States need to take and I believe that unless this year is used as platform to move forward, it will be just another talking shop, a missed opportunity to actually make a difference on a very important issue.
- (PL) Mr President, we have adopted an exceptionally important report on the problems of combating poverty and social exclusion. This document is an example of the social sensitivity of the European Union and the creation of a European social model that we are building in parallel with actions promoting greater economic growth and a functioning market economy.
It is important for us to devote so much space to countering exclusion and poverty among children, the elderly and the disabled, in other words those who are not in a position to avoid this situation. We should bear in mind that poverty increases in areas where natural disasters have struck, or as a consequence of other situations that we are currently observing, namely a significant rise in food and energy prices. In this situation additional actions are needed to limit the impact of these harmful factors on the revenue situation of the poorest social and occupational groups.
Mr President, I supported this report because of course all of us are in favour of motherhood and apple pie. None of us here wants to see an increase in poverty; none of us here wants to see an increase in social exclusion. So, the words are good and in a sense I echo my colleague on the other side of the Chamber in that.
The question is what we do about it. And that is a question for each national government in the Member States. In my own country's case, it is up to the British Government to do something about it, and it is up to each national government, because the situation, the economic conditions and the social conditions apply differently throughout the European Union.
In Britain today, maybe in other countries too, we face a threat of a real recession, real poverty and real social exclusion getting worse, and it is now up to our Government in Britain and to the governments of all the Member States of the European Union to recognise this factor and to act accordingly.
(SK) I am taking this opportunity - which is so precious for myself and for my country, Slovakia - to say thank you to all the Members who voted for Slovakia's accession to the eurozone.
I am glad that all the Slovak Members managed to persuade the European Parliament, with the help of the balanced report by our colleague, Mr David Casa, that Slovakia belongs in the successful 'e' club. It is up to Slovakia now, and particularly the Government of the Slovak Republic, to continue to take strict macro-economic steps and continue with restrictive fiscal policies, so as to be able to comply with the Maastricht criteria in the future as well. Slovakia's accession to the eurozone is also a signal for other Member States to continue with their reforms and meet the Maastricht criteria.
Today I want to make use of the floor to thank the Slovak citizens, who put their lives at stake when helping to bring down the Iron Curtain in 1989, and those who understood the importance of the reforms, though it was not always easy. It is because of them that the Slovak people can build a strong Slovakia in a strong Europe today.
(CS) Mr President, I sincerely congratulate Slovakia on its accession to the eurozone. I also want to express my gratitude for the work done by the rapporteur, Mr Casa, who in Parliament had to deal with arguments concerning the justification for the revaluation of the Slovak currency and so on. The debate demonstrated that many other requirements, which can affect the long-term stability of the single currency, are justified. While they do not represent an obstacle to Slovakia's accession today, they are a challenge for the agreement on amending the rules. I do not agree with those who rejected in the course of today's debate the possibility of changing the Maastricht criteria in the future. Once more I would like to express my gratitude to the Government led by Mr Dzurinda that launched the necessary reforms in Slovakia five years ago. Slovakia would not be celebrating its economic and political success today if not for them. The Slovaks are now showing the Czech Republic the right path.
Mr President, I would like to explain to the House why I abstained on this particular resolution. I abstained not because I am in favour of the single currency so far as my country is concerned; in fact, I am absolutely opposed to it. It would be a disaster for the British political system and for the British economy if we entered into the single currency.
I abstained because I believe that this is a matter entirely for the Slovak Government. If they decide it is in their country's interests to enter the single currency, that is their national entitlement and they have made their decision accordingly.
It is issues like this which demonstrate how Europe should proceed. It should proceed by countries making decisions which are in their interests, and to berate the people of Ireland as has been done in this Chamber over recent hours is wrong. The people of Ireland have made a decision in their national interests. It is for them to make that decision and their democratic vote should be respected.
Winston Churchill said, 'Trust the people'. That is what we should do.
(Applause)
Mr President, firstly can I completely concur with what Mr Sumberg has just said. I just have to say thank you to the people of Ireland for giving democracy a chance again in the European Union.
I rise on this because I too abstained, since it is my party's policy not to vote on these matters as we are not included in them. But I was interested in the report itself. Paragraph 6 recommends that 'the Slovak Government set up an observatory to monitor the price of a selected number of basic goods on a weekly basis so as to fight false perceptions about price increases'.
Well, in the UK we measure inflation and our inflation rate has supposedly gone up to 3.3%, as announced earlier this morning. However, if you meet a humble punter living in Daventry or Long Buckby, they will tell you that the price of their petrol has increased by way more; the price of their food has increased by way more; the price of their Council tax has increased by way more. And so I wonder about the quality of statistics.
There are other problems in paragraphs 8 and 9, but these all go to explain why it is a very good idea that Britain is not in this club. Nevertheless, I wish this country well.
- (PL) Mr President, I abstained from voting on Mr Harangozó's report. One of the aims of the European Union's cohesion policy should be to bolster the instruments of solidarity and integration. Vulnerable groups and communities should receive our support in the fight against exclusion and inequality. This should not, however, be seen as a counter-argument to the development of urban areas, as one does not preclude the other. A territorial approach is important but does not, after all, invalidate the significance of effectiveness in cohesion policy.
- (PL) Mr President, the Harangozó report accepted today raises the exceptionally important problem of the impact of cohesion policy on the integration of the most threatened societies and groups. This report unambiguously stresses the need for a continuation of cohesion policy in areas that are less developed, neglected, where there are difficult farming conditions and where there is weak or outdated infrastructure.
Particular support should be provided for regions and for areas where there is historical developmental retardation, where the local people are less well prepared to meet the difficult challenges of a market economy. Intra-regional differences in the level of development are very great. It is therefore necessary to create a factual image of the state of development of our regions and to use this as a basis for getting to grips with difficult areas within individual regions. We can say right now that this concerns mountainous areas and a significant proportion of rural areas. We have to put together a sustainable development process so that enclaves of weaker development or backward enclaves are not left behind or created.
Mr President, I also abstained on this report. I would like to make two or three points as to why I did so.
Firstly, I have struggled to believe that the founding fathers of this place, when they were laying the basis for their European Union for freedom and for freedom of movement etc. thought that the detailed policy that is set out in this report would be one of the things that would come forward in years to come.
Secondly, I am not convinced that this should be done at European level - perhaps it could be at national level, but most certainly it should be at the most local of levels.
Finally, I would like to wind up by saying that in my constituency the City of Leicester is an example of how local action in this field can work. Leicester is one of the most diverse cities in the United Kingdom for all sorts of different reasons - it has both rich and poor, of many different nationalities - and yet, because of individual and local action, Leicester has one of the most coherent strategies for the cohesion and integration, as we say here, of vulnerable communities and groups. It is an example to us all that local action is best, and I worry when we talk about it at an EU level.
Mr President, my comments echo those of the speaker before me.
My comments are also relevant to the Panayotopoulos-Cassiotou report on poverty and social exclusion. If we take these two reports together they clearly represent a flaw in the thinking of European politicians, namely that whatever the problem appears to be, Europe is the solution.
I urge all of us really concerned with the problems of vulnerable communities to look instead at local-community-led solutions and not the proposals of some distant Eurocrat or some distant Member of the European Parliament.
Please look at the excellent work, for example, of the Centre for Social Justice based in London in my own constituency and led by Iain Duncan-Smith and his wonderful team, who are building an alliance of local community organisations tackling poverty and social exclusion: organisations such as the Croydon Caribbean Credit Union or the London Boxing Academy, attracting some of the most vulnerable people in society.
While the issues in the report are all serious problems, we should remember that the solutions are often to be found closer to home, and for this reason I abstained on the Harangozó report.
(CS) Mr President, the sustainable development policy has no chance of succeeding unless it assumes a global dimension. The UN Millennium Declaration may call on all states to ensure policy coherence for development but developed countries do not take many practical steps in this regard. Therein lies the contradiction of the undertaking by the European Union, urging us to assess the impact of our European policies concerning the Development Goals. This makes the fact that we add restrictions to our fisheries policy for the benefit of developing countries even more valuable. I would also like to mention timber logging in West Africa, where only 5% of forests are managed sustainably. Of course it is important for the Commission to financially support the launch of national strategic plans in Africa but we will also be able to prevent the plundering of tropical forests if we prohibit the timber from being imported into Europe unless it has a clear eco-label. I believe that the Commission will soon table such proposals and that we in this House and the Council will adopt them, without looking for any excuses.
Written explanations of vote
in writing. - I supported the reports of Lidia Joanna Geringer de Oedenberg and I welcome the idea that at times when the European Union is facing major political decisions, we should not occupy ourselves with technical issues in excessive depth. Although I would be intrigued to hear the Members of this House fiercely debating the political significance of lighting and light-signalling devices on wheeled agricultural or forestry tractors, I fully support using the accelerated working method for official codification of legislative texts in such matters. When the EU is once again in deadlock, we need to concentrate all our attention on finding a way to save the Treaty of Lisbon.
in writing. - (SV) I vote against this report, because detailed regulation of this kind should not be dealt with at political level. It is unnecessary to codify legislation which should be withdrawn in favour of regulation through technical standards drawn up by technical committees.
in writing. - (SV) I voted against the report, because detailed technical regulation of this kind should not be handled at this level. It should be dealt with by technical committees through technical standards (there should be no codification of legislation, which should be withdrawn in favour of technical standards).
in writing. - (PL) I voted in favour of the report by Mrs Geringer de Oedenberg on the legal protection of computer programs, as I feel that, since they play such a massive role in the functioning of modern society, they should be guaranteed appropriate legal protection that is recognised as complying with copyright regulations, like literary and artistic works in the sense of the Berne Convention. Only computer programs expressed in the proper form should be subject to protection. The actual concepts and principles on which individual elements of an IT program are based cannot be subject to such protection.
Naturally, mathematical procedures, programming languages and algorithms cannot be subject to such protection. This protection should be afforded to both natural and legal persons, in accordance with national copyright legislation. The point should be made that if a program has been written by employees as part of their work duties, the employer or customer has a right to enjoy property rights arising from this program (unless otherwise stipulated in a contract).
in writing. - (RO) I voted in favour of the resolution regarding Romania's accession to the Convention of 23 July 1990 on the elimination of double taxation in connection with the adjustment of profits of associated enterprises, because I consider it necessary to reduce the fiscal burden for tax payers.
It is very important for Romania and Bulgaria to join the Arbitration Convention as soon as possible and, consequently, to join the other Member States for which the Convention is already in force. Their non-participation in this system presently generates significant costs for the economy and represents an obstacle in the operation of the European common market.
According to the EU Treaty of Accession of Romania and Bulgaria, the Council has to set the date for the coming into force of this Convention, based on the recommendation received from the Commission and after having consulted the Parliament. I would like to express my concern regarding the retroactive implementation of the Arbitration Convention as of 1 January 2007 and, for this reason, I support the proposal for the effective date to be the day following the date of publishing the Decision in the EU Official Journal.
in writing. - (SV) The Moderate Delegation in the European Parliament has today voted in favour of the report by Agustín Díaz de Mera García Consuegra (PPE-DE, ES) on the exchange of information from criminal records between Member States and on the content of the information exchanged.
When crime moves across borders, measures to combat it must be adapted accordingly. We therefore support the framework decision and increased cooperation to simplify and render more effective the exchange of information on convictions between Member States.
However we take strong exception to the article relating to the processing of personal data revealing racial or ethnic origin, political opinions, religious or philosophical beliefs and the like.
This proposal regarding the organisation and exchange of criminal record information between Member States is intended to improve communication between judicial authorities.
It is important to ensure that extracts from criminal records are easy to understand and that the information contained in them is put to proper use.
I therefore support the excellent report by my colleague Mr Díaz de Mera, as well as the proposed amendments, namely regarding data protection.
It is essential that a general set of data protection principles is applied, which should be borne in mind when collecting, processing and transmitting data. Additionally, the data protection authorities should be systematically informed of the exchange of personal data under this Framework Decision.
It is also important that this system should operate effectively, thus becoming a useful tool in preventing and fighting against crime, particularly that of a sexual nature. To ensure greater protection of children, for instance, it is fundamental that schools have access to information on their staff or potential staff, in case they have a criminal record relating to offences against children.
It is outrageous that a dangerous criminal should be able to hide behind a lack of information about his criminal record so as to evade justice or commit crimes in other Member States. The Fourniret affair is a distressing and painful example of this.
In these conditions, allowing the preparation of complete and readily available criminal records, which include convictions handed down in different states, seems a welcome improvement.
However, this laudable initiative does not just target paedophiles, murderers and armed robbers. Simply by including the words 'disqualifications arising from a criminal conviction', it also covers international persecution for holding certain views. We know only too well who the target is, in this madness that is Europe, open to the winds of uncontrolled immigration, perpetually repenting for what it was, what it is and what it could be: patriots attached to their identity, proud of their people, their nation and their history, and who dare to proclaim out loud their intention to defend them.
Therefore, we are abstaining because we fear that, apart from the legitimate repression of crime, this text will allow the extension to the entire Union of laws that destroy freedom and do so much damage to the democratic life of our countries.
The transmission of information extracted from the criminal records of citizens of one Member State to another must be conducted on the basis of (bilateral) cooperation established between the parties involved.
This initiative sets out to improve communication between judicial authorities and to ensure that Member States' requests regarding the criminal records of citizens of other Member States 'are replied to properly and in a comprehensive, exhaustive fashion'.
However, we disagree with the harmonisation of laws and the adoption of common procedures, namely as concerns the obligation to transmit 'full information concerning the convictions handed down on its nationals', or the obligation to 'store and update all information received', as well as the harmonisation of procedures - all the more so as, in the absence of clear guarantees on the protection of these data, in our view this proposal becomes even more questionable.
We recognise the need for mechanisms enabling the reciprocal transmission of information on criminal records between different Member States, yet this needs to be done on a case-by-case basis and within a framework of cooperation between the said States.
in writing. - I voted in favour of the Díaz de Mera García Consuegra report on the exchange of criminal record information between Member States. With increased mobility in the EU, it is important that Member States are able to keep each other informed of the criminal histories of EU citizens resident within their territories. Safeguards must, however, be applied and I welcome the proposed general prohibition of the processing of personal data revealing racial or ethnic origin, political opinions, religious or philosophical beliefs, party or trade union membership and data concerning health or sex life.
in writing. - (DE) In a European Union with open borders, good cooperation between the authorities is necessary in order to be able to keep up reasonably well with the fight against crime. The goal of a European Internet portal that citizens and businesses can go to to obtain information about their rights as a consequence of criminal proceedings seems worthwhile.
The setting up of an electronic register that simplifies the exchange of criminal records across borders can be welcomed only when data protection requirements are sufficiently incorporated. In practice, much will depend on the management of acts that are liable to prosecution in one Member State but not in another. In my opinion, these questions were not dealt with properly in the early stages, so I have abstained from voting.
Mr President, ladies and gentlemen, I voted in favour of the report by Mr Díaz de Mera. It is vital to improve communication between the judicial authorities and to ensure that requests for information from Member States concerning criminal records are replied to properly and in a comprehensive, exhaustive fashion.
Open borders, in fact, permit not only the free movement of honest citizens but also of criminals who often escape the net of justice by taking refuge in other states in which they commit further crimes. Owing to inadequate exchange of information, however, neither their potential to re-offend nor the real danger they represent are taken into proper consideration.
In particular, as reported in the newspapers every day, sex criminals and other extremely dangerous individuals benefit from the lack of an effective information exchange system and take advantage of the limits imposed on the EU's current powers.
in writing. - (SV) The European Parliament's amendments improve the legislation, but at the same time I do not want to vote for its implementation. I therefore abstain in the vote.
This Regulation aims to ensure a high level of protection against counterfeiting and falsification of the euro, laying down measures necessary for its protection through checking notes and coins for authenticity and fitness for circulation.
According to the most recent statistics, roughly 561 000 counterfeit notes and 211 100 counterfeit coins were withdrawn from circulation in 2007.
Now that the European Central Bank and the Commission have laid down the definitive procedures for the detection of false notes and coins, it has become essential for the 2001 Regulation to be amended, as the establishments involved in the distribution of cash to the public have the tools they needed to carry out these checks.
I also welcome the explicit obligation for credit and other relevant institutions to check the authenticity of the notes and coins they have received before putting them back into circulation. At the same time, they will have to adapt their internal procedures and upgrade their equipment as needs be.
It is also important for the authenticity of the euro to be guaranteed in the Member States which do not belong to the euro area, but where the euro circulates as a transaction currency, although control methods cannot be applied in the same fashion, which therefore means that specific verification procedures need to be established.
in writing. - (DE) There is a constant stream of fake banknotes of excellent quality from Eastern Europe. After all, the European Union is, by its very nature, very attractive to counterfeiters, because the people are not particularly familiar with the new currency and even cash machines are not immune to fraud.
Improving the protection of the euro against fraud is a welcome development, which is why I, too, voted in favour of the Diaz de Mera report. Constantly working on making the euro safer is one thing, but it achieves nothing if people still know very little about security features. The European Central Bank and the Member States therefore need to increase their efforts in the area of education. In addition, we must also see to it that it is possible to catch professional counterfeiters quickly anywhere in the EU. Continual retrenchment in police services at the same time as borders are being eliminated is counterproductive, and not only in this area.
This draft Council decision, stemming from a request from the Court of Justice, is intended to add a provision to the Court's Rules of Procedure concerning the use of languages in the review procedure in accordance with Article 64 of the Court's Statute.
The procedure allowing the Court of Justice to review decisions of the Court of First Instance, as provided for in Article 225(2) and (3) of the EC Treaty and Article 140a(2) and (3) of the Euratom Treaty, may be used when the latter Court has ruled on appeals against decisions of judicial panels.
Under the Statute a review may be carried out in cases where questions referred for a preliminary ruling fall within the jurisdiction of the Court of First Instance. Although this possibility has not yet arisen, the Court of Justice has nevertheless taken the view that its Rules of Procedure need to be amended to enable it to apply its language arrangements to the new review procedure.
This provides for proceedings to be conducted in the language of the particular decision (i.e. of the Court of First Instance) being reviewed, which we believe to be right.
in writing. - (SV) We have chosen to give our full support to the compromise which has been worked out between the European Parliament and the Council of Ministers. The compromise means that binding recycling targets will be introduced, which is extremely positive. However, we would have preferred to see a more exact definition of by-products and even higher recycling targets.
in writing. - The objective of any waste policy is to minimise the negative effects of waste on human health and the environment. Decoupling waste from our growing economies is vital. We produce 1.3 billion tonnes of waste annually, some 40 million tonnes of which is hazardous.
This EU legislation aims to move us closer to becoming a recycling society. Parliament has insisted on targets for re-use and recycling of waste. These targets are ambitious. By 2020 Member States need to increase recycling and reuse of household waste by 50%.
We need to reduce amounts of waste in landfill and incineration. The hierarchy system as a priority order forces legislators in waste prevention and management policy to apply prevention as key, followed by re-use, then recycling, with recovery and disposal at the lower end. Only incineration with high standards of energy efficiency will be defined as recovery.
We need to engage with citizens, producers and consumers regarding reduction, reuse and recycling of waste. Community and local authority recycling facilities need to be practically located and accessible for maximum impact.
in writing. - (PL) Mr President, I agree with the rapporteur that in some states, and especially where the move away from tipping has only just begun, obtaining energy from waste may be dominant and may discourage investment in other processes, such as recycling or reuse.
Poland currently recycles the smallest amount of waste of any EU country - just 4%. In Małopolska, 7% of refuse is recycled. Meanwhile, there are plans to build incinerators to handle 250 000 tonnes of waste a year - more than is produced by a city. For an incinerator to be efficient, it must be suitably filled. The project financed by the European Commission will thereby destroy any enthusiasm for segregation, as everything will be combustible.
It is estimated that tens of thousands of tonnes of illegally imported municipal waste, foil, scrap, used tyres and batteries regularly find their way to Poland. On a selected southern sector of our western border, as many as 16 shipments bringing a total of 40 tonnes of waste have been stopped since January this year. Some local authorities near the border have had to increase their budget by 30% to clean up illegal dumps.
I would appeal for specific steps to be taken as soon as possible with a view to stopping these practices. Endless regulations on waste sorting or recovery methods are of no value as long as it is cheaper for firms to dump refuse in the fields of a neighbouring state.
The compromise proposal of the European Parliament, the Council and the Commission on waste management is a significant volte-face for the sake of the huge, hidden financial interests involved in refuse and waste.
The proposed directive does not contribute to an overall reduction in the volume of waste. Its targets and means are deliberately vague. It exempts industrial waste and confines itself to certain types of urban waste, in the interests of cost-effectiveness and competition rather than the environment and public health.
One example of the general climb-down is the undermining of the hierarchical structure whereby recycling must precede energy recovery. Another example is viewing energy combustion of composite waste as energy recovery in cases other than those already specified, such as the production of biogas.
Toxic and other hazardous substances discharged into the air, penetrating the soil and the water table, and affecting nutrients, have a direct effect on the health of employees in the waste management sector, and the population as a whole.
What is needed is a reduction in the volume of refuse, as well as its planned management and properly organised transport. Responsibility should be taken at government, regional and local level to sort and separate toxic and other hazardous substances (dioxins etc.) and there should be as much recycling as possible. Composite waste must not be burnt. There ought to be an environmental upgrade of landfill sites and safe final disposal of the residues from them.
I voted in favour of Mrs Jackson's recommendation for second reading on the revision of the framework directive on waste, as I believe that this proposal will help reduce the environmental and socio-economic impacts of waste management, bearing in mind that the reduction, prevention, re-use and recycling of waste need to be priorities throughout the European Union.
I voted for Amendment 82 because I support more ambitious targets for waste recycling for all Member States, in order to ensure an effective European waste prevention policy.
In this second reading, the European Parliament is insisting that the Council accept amendments that were already adopted at first reading.
Key amendments were the introduction of targets for recycling and waste prevention and the setting up of a five-stage waste hierarchy as a general rule.
The Council removed all references to targets but the rapporteur has restored Parliament's amendments in a modified form. In the rapporteur's view, it would be wrong to miss this opportunity to ensure that this directive does more than supply a set of definitions. There should be a real link between the directive and the aspirations about recycling and prevention set out in the Thematic Strategy on Waste Prevention and Recycling.
One important aim of the directive is to draw a clear distinction between what is considered 'recovery' and what is 'disposal' of waste, since Court of Justice judgments put the question in doubt.
In any event, we believe that waste reduction, recycling and recovery must be the priorities. However, deeming coincineration a method of recovery and therefore a lucrative industry is very dubious indeed. The question is, if this is the case, who is going to reduce production and increase recycling and recovery?
According to OECD figures, between now and 2020 we will produce 45% more waste than in 1995. Therefore, the European Union urgently needs to define a new waste management strategy allowing all types of waste to be seen not only as a source of pollution to be reduced, but also as a potential resource to be exploited.
The compromise adopted at today's plenary will help to shift the focus towards prevention and recycling - with the aim of stabilising the volume of waste produced between now and 2012 and meeting the recycling targets of 50% of household waste and 70% of construction and demolition waste by 2020 - with separate waste collection schemes being mandatory by 2015, at least for paper, metal, plastic and glass, and tighter regulations for hazardous waste, mainly through separate collection and traceability. Separate waste oil collection will also have to be arranged, as well as distinguishing between incineration operations aimed at the ultimate elimination of waste and those that recycle through energy recovery. Therefore, by applying an energy efficiency formula, only the most energy-efficient municipal waste incinerators will be classified as recycling plants.
in writing. - The second reading on the Waste Framework Directive represents a wasted opportunity. The EU should be setting firm targets for waste reduction, not producing non-binding aspirations for some far-distant future date. My own group's amendments would have strengthened the proposed legislation and it is a matter of some regret that they were unsuccessful.
in writing. - (CS) Forward-looking politicians in almost all countries of the world have for years been monitoring the avalanche-style increase in waste generation. One good solution to this disastrous trend is legislation imposing a high percentage of recycling of individual materials. Unfortunately, even when the waste is separated, there is still a constant increase in the amount of materials that are collectively called 'mixed waste'.
I welcome Mrs Jackson's effort to find a correct and valid solution in her report. Although some of the suggestions put forward in the amendments are interesting and we will support them, I cannot accept that waste incineration should be seen as an energy use equal to sustainable energy sources.
Consequently, although the report contains some positive aspects, I cannot vote for it; nor can the majority of the GUE/NGL Group. We cannot support the re-classification of incinerators of municipal waste to put them on a par with ecologically pure energy sources.
in writing. - (FI) Mr President, I had a number of reasons for supporting the compromise that my colleague Mr Jackson negotiated, and I wish to thank her for the outstanding work she has done. We had good reason to be satisfied with this outcome because more and more waste is ending up at landfill sites. That is a pity in these times, when Europe is aware of the importance of policy on resources and raw materials. On average only just under a third of household waste in Europe is recycled or composted. About half is dumped and just under a fifth is burned. In some Member States as much as 90% of household waste ends up at landfill sites.
We need quantitative targets for the recycling of waste whilst at the same time focusing on the importance of waste prevention. I would nevertheless like to point out that we need to make drastic improvements to the way we use energy. It is high time we stopped applying the mistaken logic that says that the use of waste cannot be developed because it would result in more waste. As that sort of logic only seems in practice to lead to an increase in the number of landfill sites, it has already shown its weakness.
I must therefore admit that I supported the Council line on the waste hierarchy and championed its guiding principle. It would have made for a more flexible waste policy which took account of circumstances. The guiding principle was also the approach I adopted in my amendment, and I thank Mrs Jackson for her support in different ways during the whole process.
I am therefore grateful to Mrs Jackson, who showed herself to be a little more rational than might be concluded from the final outcome. She realised that energy from waste treatment plants is only a partial answer to the EU's energy shortage, and felt compelled to say that in some of the Member States energy use is regarded as a threat to recycling.
in writing. - I welcome Caroline Jackson's report on the revision of the Framework Directive on Waste. To adequately contribute to our climate change objectives, the EU needs to renew its commitment to waste reduction and recycling. We would make considerable progress on this by introducing binding recycling and re-use targets by 2020 of 50% for household waste and 70% for construction and demolition. These views are reflected in my vote.
in writing. - (RO) The purpose of revising this directive is to create a homogenous and coherent legislative framework, connected with the objectives of the Strategy on the prevention and recycling of waste so that Europe becomes a recycling society with an increased level of efficiency in using waste resources.
The following shall be established:
• A 5-step waste management hierarchy: prevention, reuse, recycling, energy recovery and waste disposal (including storage);
• Measures/plans for the prevention of waste generation;
• Mandatory recycling targets for municipal waste, as well as construction and demolition waste;
• Increased responsibility of the manufacturer to supply information to the public regarding the possibilities to reuse and recycle products.
The actions to be taken in the Member States in order to achieve all the above-mentioned objectives should encourage the modernization and creation of new units for waste recycling, conditioning for reuse, namely "the green industry”.
I voted for the revision of the Waste Framework Directive because all these measures shall contribute to the creation of new jobs, safer and more durable waste management, rational use of national resources and adjustment to climate change (development of non-ETS sectors).
in writing. - (PL) I am supporting Mrs Jackson's report because the new directive on waste is intended to provide a basis for the creation of a 'recycling society'. Europe has been faced with some very ambitious targets. Are they too ambitious, though, and can the Member States, especially the new ones, manage to meet the rigorous requirements? I would like to make you aware that the new Member States already have problems complying with Community standards for municipal waste management.
It is worth pointing out that the 'old' Member States have had far more time to adapt their waste management systems to the stringent requirements, while the new ones are being forced to introduce legal mechanisms and build the necessary infrastructure a lot more quickly. The proposal for the new directive is causing much controversy in many countries, as its implementation will have major consequences for the economy.
I do not think we should be surprised, then, that it was so difficult to reach a compromise with the Council. During yesterday's debate, many MEPs said they were not happy with the compromise on the directive. I fear, though, that the introduction of still more stringent requirements could cause problems with the implementation of this law. The new Directive on waste will force countries that have neglected municipal waste management to take decisive action. These countries will be forced to introduce legal and economic mechanisms in order for their effect to be one that stimulates rather than burdens the economy. The new directive should be a stimulus to the development of new ways of creating jobs.
The Group of the Greens/European Free Alliance supported some 30 compromise amendments, but also tabled further-reaching amendments seeking to tighten up the text with regard to hazardous waste, the treatment of bio-waste, 'end-of-waste status' and the concept of by-products and waste that has ceased to be waste. Above all, we wanted binding targets, to reduce the total amount of waste generated and to focus on recycling and re-use.
We oppose the contention that domestic-waste incinerators can be regarded as recovery on the basis of an energy-efficiency formula. The text ultimately adopted lays down no legally binding target for waste reduction. The proposal to fund a study on means of preventing waste is totally inadequate in this regard.
Recycling and re-use targets may have been laid down at 50% and 70% and Member States may well be required to take legislative action, but the targets are not legally binding in themselves. This is irrefutably a missed opportunity. In my electoral district, the danger with this revised framework directive is that some could seize upon the 'weaker' European standards in order to defer somewhat the efforts we are already making. Flanders is something of a world champion in this field; we are right at the top. Yet this revised framework directive is no real incentive to us to do even better. It is a shame.
in writing. - (NL) Mr President, Belgium has been a forerunner on waste policy for years and so, personally, I would have preferred a rather more ambitious text. Nevertheless, I believe that the agreement that Mrs Jackson managed to conclude with the Slovenian Presidency reveals excellent negotiating skills and a feeling for compromise on her part. For the first time, a European waste hierarchy is being introduced. Besides, substantial progress is being made on prevention, recycling and selective collection of domestic waste.
Gambling on a third reading and jeopardising the existing agreement again is too risky, in my view. Since the most important thing is that the Directive is actually brought in, I voted in favour of the agreement.
Big business and industries unrestrainedly polluting rivers, lakes and water tables with untreated toxic waste are unaccountable. They cannot be curbed by legislation that essentially allows companies to pollute and pay negligible fines - if and when a legal infringement is discovered - while making huge profits at the expense of public health and the environment.
The EU and governments are aware of this but maintain a wall of silence about it. With the prospect of increased profits, they endanger the lives of workers by pretending to be 'competitive', while requiring them to fund anti-pollution measures through taxation.
The contamination of the water table in the Asopos River region with hexavalent chromium from unmonitored industrial activity highlights the substantial shortcomings in the legislation, which confines itself to setting the upper limit for chromium content and makes no provision for such a demonstrably dangerous carcinogen.
The EU's proposed measures, even when they limit the content of hazardous substances, are invalidated by the absence of effective checks and pollution-deterrent measures that would affect industries' profits. Only the worker's struggle against the profits of the plutocracy can safeguard the inalienable right to health and life.
I voted in favour of Mrs Laperrouze's recommendation for second reading on environmental quality standards in the field of water policy, given that good surface water chemical status in the European Union is an essential condition for protecting human health and the environment.
This Directive is positive, as it sets limits for the concentration in water of particular pollutants that are harmful to health, as well as clarifying further Member States' obligations in terms of transboundary pollution.
The adopted amendments somewhat improve the Council's proposal. The justification for this Directive derives from a requirement contained in the Directive establishing a framework for Community action in the field of water policy, and contains aspects with which we disagree. Such is the case with the polluter pays principle, which may just serve to protect those who have the money to pay for pollution. All they will need to do is pay up and then create clean-up industries to be able to carry on with their lucrative business at the cost of pollution that they have, meanwhile, been authorised to create, possibly destroying rivers, forests, etc.
We believe it is essential to act in the area of pollution prevention. Yet we know that Article 16 of the Framework Directive, lists various obligations relating to the Commission's drawing-up of proposals, including specific measures to combat water pollution by individual pollutants or groups of pollutants that pose a significant risk to or via the aquatic environment, establishing a list of priority substances, including priority hazardous substances and also setting quality standards applicable to the concentrations of priority substances in surface water, sediment and biota.
We also know that the Council has failed to meet the expectations of the European Parliament as regards the reclassification of certain priority substances as priority hazardous substances and as regards other important areas. Hence our abstention.
I voted in favour of this text, which sets out the environmental quality standards for priority substances and certain other pollutants in order to ensure a high level of protection for the aquatic environment.
In total, 33 pollutants (mainly pesticides and heavy metals) found in rivers, lakes and coastal waters will be subject to environmental quality standards. Not only do these substances threaten the survival of ecosystems, but they also - through the food chain - endanger human health. The compromise that has just been voted on will enable Member States to 'make progress' so that they comply with these standards by 2018.
The decision to classify new substances as 'priority' or 'hazardous' should be taken by the Commission as quickly as possible.
Close to sources of pollution, it will take longer to meet the environmental quality standards. In these 'mixing zones', concentrations of pollutants could exceed the limits set. We must surround ourselves with the necessary safeguards so that Member States can have the best water treatment techniques available when identifying 'mixing zones'.
in writing. - (DE) When it comes to water, our liquid gold, it is essential for the future that we preserve its quality and never slacken our efforts to protect it. If, in practice, it turns out that water quality in the new Member States is lower, and that there are problems with non-Member States, we here in Parliament will have to intensify our efforts to find solutions including, in particular, putting a stop to the illegal dumping of waste and dealing with waste water. Since intensive fertilisation in agriculture can put a strain on water, this should provide an incentive to adjust measures to promote agriculture in such a way that greater support is given to traditional, environmentally friendly growing methods, such as those used by organic farmers.
I believe that this report will lead to better monitoring of water quality, and that is why I voted in favour of it.
in writing. - (RO) The main elements of the proposal for directive are:
establishing water quality standards (EQS) for priority substances and priority hazardous substances;
introduction of the "mixing zone” concept - in whose area EQSs may be exceeded;
setting an inventory of discharges, emissions and losses of priority and priority hazardous substances, which facilitates the monitoring of the way in which the objectives of the Water Framework Directive are achieved at the relevant point sources of pollution, as well as the assessment of the impact of implementing the principle of "the polluter pays”;
introduction of the provisions regarding cross-border pollution. They exclude the sole responsibility of the Member State for exceeding EQS in case it proves that the excess was due to cross-border pollution, but requires the taking of joint actions.
I voted for the environmental quality standards in the field of water policy because the introduction of the provisions regarding "cross-border pollution” is welcomed, especially in the case of Romania, taking into consideration that we border non-EU countries, which are not forced to comply with the standards imposed at the Community level.
Mr President, ladies and gentlemen, I voted in favour of the report by Mrs Laperrouze. We do need to strengthen the European strategy and action on water protection. I believe that specific measures are needed to combat the water pollution produced by individual pollutants, or groups of pollutants, that pose a significant risk to the aquatic environment. This proposal aims to ensure a high level of protection against the risks that such priority substances (and a few other pollutants) pose to the aquatic environment and it therefore lays down some environmental quality standards. I applaud the various measures relating to standards and biological species. I also congratulate the rapporteur on the approach she has taken in dealing with this issue, which is in many ways decidedly technical and complex.
in writing. - I voted in favour of the Kratsa-Tsagaropoulou report and in particular welcome the additional role given to the European Maritime Safety Agency. EMSA was established in the wake of a number of serious maritime incidents and has an important role to play in minimising such future occurrences. It is right that EMSA's interests should extend into the field of ensuring adequate training for seafarers.
In the light of the recent Erika and Prestige disasters, human error has emerged as a serious aspect of maritime safety. Good training for crews is therefore essential.
In this regard I should like to raise two aspects that I consider fundamental.
The first concerns the very logic behind Europe's approach: the refusal to promote in any way whatsoever the recruitment of seamen from Member States. Indeed, far from showing a Community preference, as in all economic and social areas, the recruitment of non-EC seamen is encouraged. This deliberately anti-national approach can only increase the current shortage of qualified seamen in the EU and the lack of interest which is emerging for this difficult and dangerous profession. All of this in favour of under-qualified, cheap labour from Asia.
Secondly, we need to safeguard ourselves to the maximum, in terms of quality of training, its supervision and the issuing of certificates. Instead of mutual recognition of qualifications based on minimum, non-EC technical standards, we should recognise the true value of our existing qualifications and save our marine professions in the name of maritime safety and the protection of our national jobs.
in writing. - (PL) I am voting in favour of the report on the proposal for a directive of the European Parliament and of the Council on the minimum level of training of seafarers - C6-0348/2007 -.
The fine-tuning of the provisions of the directive on the minimum level of training of seafarers raised in Mrs Kratsa-Tsagaropoulou's report seems right and appropriate, as it will enable more complete fulfilment of the provisions of this directive, which is aimed at improving the level of knowledge and skills of seafarers and also at providing greater guarantees of safety and prevention of maritime pollution.
As veterinary medicinal products used for the therapeutic treatment and the welfare of animals which are destined for human consumption may give rise to residues of such products in food-producing animals, a risk assessment of the safety limit of residues of all pharmacologically active substances contained in veterinary products needs to be carried out.
The Commission's proposal to repeal Regulation (EEC) No 2377/90 seeks to resolve the difficulties encountered in the application of the existing legislation. It proposes alternative ways to achieve a high level of consumer protection, coupled with the continued availability and development of veterinary medicinal products for the European market and good functioning of the intra- and extra-Community trade in food of animal origin.
The rapporteur also points out that as the ultimate goal is human health protection, a more consistent approach is required for the risk analysis and control of residues of pharmacologically active substances, which may appear in food produced in or imported into the European Union.
in writing. - The proposed simplifications of the regulations dealing with pharmacologically active substances in foodstuffs of animal origin are to be welcomed and, accordingly, I supported Mrs Doyle's report.
in writing. - (SV) We expect the Member States of the EU to act continuously to combat poverty. Both decision-makers and public and private agencies must take up their responsibilities and act to improve opportunities in employment, business enterprise and education and to prevent social exclusion and combat poverty.
On the other hand, we do not think that the EU should conduct information and PR campaigns directed at the public. The EUR 17 million set aside for the European Year would do more good in the hands of the poorest members of society.
in writing. - (RO) I supported, by voting, the proposal for a decision regarding the designation of the year 2010 as the European Year for Combating Poverty and Social Exclusion.
In addition to the priority actions mentioned in the proposal for a decision, we consider it absolutely necessary to introduce a minimum guaranteed salary in all the EU Member States for an efficient fight against poverty.
In the country where I come from, Romania, after 3 years of right-wing government, 40% of the Romanian employees live below the poverty threshold because they cannot afford to pay the costs of the minimum consumer basket and of the current bills during winter.
Due to the 2005 introduction of the single tax rate by the right-wing government, an excessive polarization of society has occurred, as well as an increase in poverty. In 2007, only 5% of the Romanian employees earned more than 2000 RON, approximately 500 Euros.
In the case of Romania, it is necessary to give up the single tax rate and adopt the progressive rate, at the same time with exemption from the tax on reinvested capital. In this way, the society polarization would diminish and fair taxation would be achieved and people with low income would be taxed less than those with high and very high income.
Although we know that it is not enough to devote one year to fighting poverty to ensure that the appropriate measures are taken, we voted in favour of the report to try at least to raise the profile of this issue.
Nevertheless, we would like at the same time to warn of the gravity of what is happening and of the consequences of measures that continue to promote the liberalisation and privatisation of key public sectors and services, labour deregulation, precarious and poorly-paid work and rising prices of essential goods, which is helping economic and financial groups to boost their windfall profits at the cost of increased poverty.
For this reason, whilst giving our approval to the report, we insist on an end to the neoliberal policies of the Lisbon Strategy and the Stability Pact, and we demand alternative policies guaranteeing the social inclusion of children, women, workers and their families. We need measures that value work, increase employment with rights, ensure quality public services for all, decent housing, public and universal social security, an agricultural policy that boosts production and the incomes of those working the land and guarantees a decent income for fishermen.
Each 'European Year' is an excuse for the EU to spend vast sums on its own propaganda, on a theme considered to be of media interest.
Therefore, 2010 is to be the year for combating poverty. Will it also be the year for combating globalisation, which causes unemployment? Will it also be the year for combating immigration, which forces wages down in Europe? Will it also be the year when we abandon the economic, trade, financial and fiscal policies that are dragging Europe's middle classes into poverty? Will it even be 'European', caught as it is between combating global poverty and the inevitable priority given to non-EC migrants who are classed as amongst the most vulnerable people in the world?
Increasing and persistent poverty in Europe is a scandal. It deserves more than a 'European Year' promoting eurocracy. It deserves to be the focus of all the decisions that you make. Unfortunately, experience has shown that, regardless of prepared statements, this is not the case.
in writing. - (SV) In March 2000 the European Council invited Member States and the Commission to take steps to make 'a decisive impact on the eradication of poverty' by 2010. This would happen through the Open Method of Coordination, which is in itself positive since the method adopts a decentralised approach.
Action to combat poverty is an extremely urgent matter. However, this work should be carried on in all essential respects by the Member States in cooperation with international organisations having broad democratic legitimacy, such as the United Nations.
We take a negative view of several points in the Commission's proposal and, not least, in the European Parliament's report which, among other things, highlights the value of structural support and the need for the EU to provide support to extremely remote regions. We also take a critical view of the European Year for Combating Poverty and Social Exclusion, an awareness-raising year which features prominently in the report in question. There have already been international years and campaigns of this kind. We must ask ourselves whether it is worth appropriating EUR 17 million for such an EU Year and what the concrete added value is. We are convinced that these financial resources would do more good in the national budgets of Member States, where they would make a real contribution to the urgent fight against poverty and social exclusion.
On the basis of the above arguments, we have voted against the report.
in writing. - It is to be hoped that the designation of 2010 as "European Year for Combating Poverty and Social Exclusion" will lead to real progress across the EU in tackling inequalities. The report correctly notes that the successful work in this area requires cooperation at European, national, regional and local level. My own nation, Scotland, still has levels of poverty which are quite shameful particularly given the country's immense wealth. Fortunately we now have a government which is committed to tackling the social exclusion that they inherited from successive unionist administrations. The Scottish government's commitment is wholly in keeping with the principles outlined in the Panayotopoulos-Cassiotou report which I happily supported.
in writing. - (FI) Mr President, I am in favour of the proposal for the European Year for Combating Poverty and Social Exclusion (2010). In her report, however, my colleague Mrs Panayotopoulos-Cassiotou has added what I think are a few essential elements to the Commission's otherwise excellent draft text.
First of all, the report legitimately reminds us of the complexity of the structures which lead to poverty and social exclusion and broadens the definition of groups at risk. Secondly, it rightly gives greater attention to the importance, not just of social security, but also improved employment levels, and it also emphasises the importance of focusing on the need to make work pay as a way to combat poverty and exclusion. Thirdly, Mr Panayotopoulos-Cassiotou's report understands the importance of lifelong learning and stresses the need to give everyone equal opportunities in order to hone their skills to reflect changes in the labour market.
There is an urgent need to address the issue of combating poverty and exclusion in a new way. To my delight I noted that the appropriation granted for the European Year, EUR 17 million, is the largest amount ever granted for a European Year. That too demonstrates its high political importance.
The European Commission is proposing to make 2010 the 'European Year for Combating Poverty and Social Exclusion'. With the largest ever budget for a European year, the political connotations of the project are all too clear. This year of 'combat' will serve merely to boost the image of a European Union which is witnessing the complete failure of its Lisbon Strategy.
Although the fight against poverty and social exclusion is a priority and must be supported, despite all of these pious hopes, Europe will have done nothing to improve the lives of the 78 million Europeans living below the poverty threshold. This is why I will be voting against this report, the sole acknowledged political aim of which is to pander to the propaganda of the euro-globalists.
Following the Irish 'no' vote, it is time for the arrogance of the ultra-Europeans to be replaced by an objective review of current European integration. This absurd system urgently needs to be reformed if we are to maintain a Europe of cooperation and not one of submission. A Europe of nations must finally emerge that fosters Community protection and preference for Europeans.
Growing concerns over unemployment and the rising prices of essential goods and fuel throughout the continent are a serious reason for confronting the problem of poverty and social exclusion, which affects around 16% of the population.
I should like to congratulate the rapporteur, who is the President of the Intergroup on Family and Protection of Childhood, of which I am Vice-President, on her work. I share her concern for those who are most exposed to this scourge and who are experiencing the greatest difficulty in overcoming it. I should like to second her recommendation that the difficult circumstances of outermost regions, island regions and areas in industrial decline must always be taken into account.
The European Commission's proposal gives us hope of more collective, public and private, individual and Community awareness of this phenomenon and a commitment by the Union and the Member States to seek solutions whose cornerstone has to be the intrinsic and inalienable dignity of every human being.
The Lisbon Strategy sought to affirm European global competitiveness by ensuring social cohesion and investing in employment. Despite its lack of success, I hope that 2010 will help awaken Europeans' awareness of the need for greater social cohesion.
I voted in favour of the report.
in writing. - 2010 will be the European Year for Combating Poverty and Social Exclusion. I hope that the subject of child poverty across the EU will be highlighted and concrete action taken by Member States to eradicate child poverty.
Do we all appreciate the importance of the problem of poverty and social exclusion? Are we aware that in 2006 16% of the citizens of the EU-25 (78 million people) were living below the poverty threshold?
I am in favour of 2010 being proclaimed European Year for Combating Poverty and Social Exclusion. It is our moral duty to increase social awareness of this matter. The European Year should make people aware of the existence of poverty and social exclusion in Europe and convey the message that they have a destructive impact on social and economic development. It should endorse the significance of collective responsibility, embracing not only decision-makers, but also participants in the public and private sectors. Our task is to achieve stable economic growth by 2010, with a greater number of better jobs and greater social cohesion.
I am voting in favour of Mrs Panayotopoulos-Cassiotou's report.
The European Parliament decided to support the position of the Commission and the Council on Slovakia's wish to adopt the single currency on 1 January 2009, although it does have some concerns about discrepancies between the convergence reports of the Commission and the ECB as regards the sustainability of inflation.
It is also interesting that the report expresses concern about what it considers to be 'low support for the euro among Slovak citizens'. Furthermore, instead of trying to address the reasons for this low support, it calls on the authorities of Slovakia to step up the public information campaign aimed at explaining 'the benefits of the single currency', whilst nevertheless still exhorting them to take all necessary steps in order to minimise price increases during the changeover period.
Once again, it is a shame that we cannot know exactly what the majority of Slovak citizens think about all that is happening, particularly their joining the euro. Hence our abstention.
The consequences in Portugal are well known and prompt us to oppose this in a clear-cut fashion.
in writing. - I will be supporting the report on the adoption of the single currency by Slovakia on 1 January next year. Since its introduction the euro has been a global success story rapidly establishing itself as a global reserve currency that has challenged the dollar's monopoly. All the evidence is that it will continue to go from strength to strength. As a firm supporter I only wish my own country England was on the verge of joining. It was difficult for me to imagine that countries that were not even Members of the Union when the single currency was adopted would themselves introduce the euro before the UK. We are in danger of being left behind as a semi-detached part of the Union.
in writing. - (PL) Slovakia is the first country of the former Communist bloc to wish to enter the euro area, as of 1 January 2009. The dynamic Slovak economy meets the convergence criteria stipulated in the Maastricht Treaty. Accession to the monetary union will enable Slovakia to take advantage of the numerous benefits that the common currency confers, and this will surely be an additional stimulus for the economy.
It is true that doubts have been raised as to whether Slovakia will be in a position to sustain a low inflation rate or budget deficit. As the rapporteur correctly observed in his speech, though, rising inflation is a problem not only for Slovaks, but also for the entire European Union, including the euro area. Like all the states that already belong to the monetary union, Slovakia must continue a macro-economic policy that ensures that the convergence criteria are maintained.
Certainly Slovakia's experience in introducing the common currency will be excellent training for Poland. We must observe our southern neighbour attentively.
As the rapporteur points out, adoption of the euro does not enjoy great support among the Slovak people. I hope that Slovakia's accession to the euro area will be preceded by an information campaign that will convince and above all properly prepare Slovaks for the change in currency.
in writing. - I voted in favour of the Casa report relating to the adoption of the euro in Slovakia. Slovakia, a country of just over five million people, has been independent for a mere 15 years. In that short time, Slovakia has developed both politically and economically and now the country is in a position to join the eurozone. The Slovak experience gives the lie to claims that Scotland is too small to become a successful and independent nation within the EU.
I voted in favour of the Casa report on the adoption by Slovakia of the single currency on 1 January 2009, in which the European Parliament is won over by the positive recommendations of the Commission, the ECB and the Council.
Slovakia has in fact made huge efforts to meet the Maastricht and convergence criteria. The growth of the Slovak economy since the fall of its Communist regime is remarkable and Slovakia's entry into the single currency will be a just reward for the country, which has implemented a strict reform agenda.
In terms of inflation, the European Parliament has expressed its concern over the sustainability of inflation in Slovakia in the medium and long term, as identified in the last ECB Convergence Report. However, it is our view that the Slovak Government could take the necessary measures to avoid inflation escalating after it joins the euro area.
Bear in mind that inflation forecasts for the euro area for 2009 are well above the ECB's 2% target. It would therefore be unfair to penalise Slovakia for its struggle to meet criteria that even euro area members will not fulfil in 2009.
in writing. - (DE) At the end of April, 53% of Slovaks were still against the introduction of the euro. Their fears, such as loss of sovereignty to the European Central Bank, and price rises, should be taken seriously. A later entry to the euro area gives the countries affected the opportunity to carry out the necessary reforms at a more leisurely pace and allows people more time to adjust.
If countries such as the United Kingdom, Denmark and Sweden retain independence in terms of currency policy, then we should accord this right to other countries too. In any case, the sovereign - the people - should decide. This decision should then be respected and not tinkered with, as happened with the Constitution, which is being discussed yet again. In my opinion, not enough consideration was given to the will of the people here, so I have abstained.
in writing. - (DE) I abstained from voting on the introduction of the single currency in Slovakia on 1 January 2009, because I have doubts about whether Slovakia's currency policy is free of manipulation. Furthermore, given the current uncertainty about the future of the European Union after the outcome of the Irish referendum, I think it would be appropriate to first analyse the causes and not to continue with the currency policy integration process as if nothing had happened.
in writing. - (PL) I am voting in favour of Mr Casa's report on the adoption by Slovakia of the single currency on 1 January 2009.
The rapporteur has presented a very good and solid report.
We must agree that the creation of the euro area is a success along the path towards deepening European integration. Therefore, further enlargements of this area are necessary and it is pleasing that another country will soon be joining this circle.
I would also like to mention that with every enlargement of the euro area we should make sure that there is social support for this European project, and we should also make sure that these enlargements point towards a reinforcement of common European economic policy.
Mr President, I agree with the rapporteur that significant disparities occur within individual regions and that analyses serving as a basis for the division of Union money should take this problem into account.
It is clearly visible in the new Member States. In Poland, for example, the most important social division affecting Poles is the growing gulf in their affluence. Currently as much as 12% of the population is living in extreme poverty. The greatest differences continue to be between the town and the country.
Although Małopolska is ranked fourth in the country in terms of GDP, unemployment is a problem there - and it mainly affects the rural populace. In the neighbouring Świętokrzyskie province, country dwellers account for 55.5% of the unemployed (88% of them are unemployed and have no benefit rights).
The prolongation of such situations means that these people's chance of overcoming the 'social exclusion' that has been discussed so extensively during the current parliamentary session is dwindling.
in writing. - (SV) The Moderate Delegation in the European Parliament has today voted against the own-initiative report of Gábor Harangozós (PSE, HU) on the impact of cohesion policy on the integration of vulnerable communities and groups.
We do not think that cohesion will be strengthened by the definition of further vulnerable groups in society or by establishing further statistical categories. On the contrary, we think that the formulation of distribution policy is a national responsibility. Moreover, the European Parliament should not at this stage call for an extension of support after 2013, since that would be to disregard the results of the policy.
I regret that proposals contained in my opinion that we put forward in plenary and that the Committee on Agriculture and Rural Development adopted, particularly on the need to revise the CAP to reverse the objectives of its previous reforms. They have been responsible for loss of income for small and medium-sized farmers, absenteeism and the abandonment of agricultural activity, favouring large landowners only.
I also regret that not enough importance has been given to the continuing provision of high-quality public services in rural areas (including in mountain and extremely remote areas) in order to combat isolation and to provide universal access to education, healthcare, transport and communications, culture and a decent life for farmers and their families.
Lastly, I am also disappointed that there is no inclusion in the final resolution of the need to boost support for farmers' associations, cooperatives, wine cooperatives and other local institutions in the field of crafts and other activities that are complementary to farming so as to facilitate the marketing of products, the creation of local markets and closer links between producers and consumers.
How does the majority in Parliament intend to use cohesion policy to promote the integration of vulnerable communities and groups when:
it conceals the fact that there are countries in economic divergence with the EU in the name of 'nominal convergence' under the Stability Pact and the euro?
it refuses to emphasise the fact that regional policy is an indispensable instrument for promoting economic and social cohesion whose priority objectives are reducing regional disparities, promoting real convergence and stimulating growth and employment, which also serves as an instrument for redistribution and compensation as regards the costs of the internal market, Economic and Monetary Union (EMU) and liberalising international trade for regions lagging behind?
it declines to underline the need to support less-favoured regions, areas with permanent structural disadvantages, outermost regions and areas affected by industrial restructuring, relocations or company closures, in order to strengthen economic and social cohesion and the social inclusion of vulnerable communities and groups?
or when:
it refuses to emphasise the vital importance of public services to economic and social cohesion or to state that the proximity factor is essential in ensuring the accessibility and availability of these services to the whole population?
in writing. - The Harangozó report makes some important points on social exclusion. The report rightly highlights that social exclusion and impoverishment exist in both urban and rural areas. It also notes the importance of regional and local authorities as well as the economic and social partners and relevant NGOs in developing strategies to combat social exclusion. However, this house failed to adopt my own group's amendment relating to the Social Agenda and, accordingly, to citizens' rights to a minimum income and to access to education and training. Accordingly, I abstained on the final vote.
Cohesion policy is an EU priority that occupies a prominent place in the budget - a third of the EU's budget. It is based on the principle of solidarity and is intended to reduce economic, social and territorial disparities between Member States and their 268 regions. Yet despite everyone's best efforts, these disparities persist.
There are increasing signs that the most underdeveloped regions are still finding it difficult to break out of the poverty cycle. More specifically, the increase in vulnerable groups surprises us, given the investment in these regions. We are also aware that the shift from poverty to social exclusion and segregation can be rapid. It would increasingly seem that this issue is rooted in spatial and territorial development itself. We therefore need relevant information to solve a problem that is hidden behind various layers of exclusion - for instance, long-term unemployment often results in prolonged inactivity that reduces the capacity of those affected to overcome their social exclusion and economic difficulties.
I believe it is essential to look as a matter of urgency at the way territorial development and the phenomenon of exclusion interact, so that we can meet the goal of sustainable development, using the existing financial instruments more efficiently to tackle the disparities that still persist.
in writing. - (PL) I am voting in favour of Mr Harangozó's report on the impact of cohesion policy on the integration of vulnerable communities and groups.
I agree that there is a need to introduce an approach that takes account of the micro-regional level and concentrates on intra-regional disparities and the most sensitive areas. In some cases intra-regional inequalities are of greater importance than disparities between regions. The lack of such an approach may give rise to a deepening of regional divisions and to a further deterioration in the situation in excluded areas. Let us not forget that the objective and founding principle of European regional policy is to reduce developmental differences between individual areas in the European Union, and the phenomenon of territorial exclusion has still not been properly taken into account in political instruments.
In the new Member States, social segregation and deficiencies in the sphere of ensuring equal opportunities arise most often in rural areas, whereas economic and social initiatives in regions are usually focused on dynamic targets - mainly urban centres.
There is no doubt that this is an EP own-initiative report that is highly relevant and topical, yet, despite raising pertinent questions on timber and fish exploitation and trade, it does not call into question the framework of trade relations between the EU and these countries, in particular when it mentions again the 'not yet fully agreed and signed Economic Partnership Agreement (EPA) with the West African countries'. The resolution 'exhorts the Commission once again to act on the ultimate objective of the EPAs, which is advancing regional integration and strengthening the economic position of the ACP countries, and in this context stresses in particular the position of the West African countries', that is, in an attempt to sell these countries 'a pig in a poke'.
Furthermore, among other important points, while drawing attention to the 'insufficient means to survey and control the activities of fishing vessels' in these countries, it recommends 'monitoring and surveillance services, since these countries lack the necessary technical and human resources to carry out these tasks, by setting up monitoring centres, training inspectors or acquiring patrol vessels and airborne resources', measures which, if they go ahead, will have to respect fully the sovereignty and the exercise of that sovereignty by these countries in terms of their EEZs.
in writing. - I welcome the general thrust of the Schmidt report. The EU's policies have a profound impact on the economies, environment and societies of West Africa and it is imperative that we take responsibility for our actions in dealing with West African nations. I deplore, however, Parliament's decision to adopt amendment 1 and remove the reference to avoiding over-capacity in the fisheries sector. It is abundantly clear that over-capacity in any fisheries should be avoided and it is shocking that Parliament has voted in such a way to appease politicians in certain Member States.
in writing. - (FI) Mr President, Mr Schmidt's report on policy coherence for development highlights perfectly one major flaw in the EU's development cooperation policy in the wider context: it is not sufficiently coherent and it frequently does not cut across all the essential sectors.
The report focuses on the effects of the EU's exploitation of biological natural resources on West Africa. The most important natural resources for the region's Economic Community of West African States (ECOWAS) are wood and fish, and more than 80% of exports of these go to the European Union. Although agreements have been made in both sectors that are built on the principles of sustainable development, they have not been comprehensive enough. There are clear signs that many species of fish are being overfished, and a lack of regulation and control has resulted in forest being cut down illegally and unsustainably. The resultant impoverishment in the region can also be linked directly to large-scale migration.
I voted in favour of Mr Schmidt's report and I believe that the coherent EU policy it calls for could have a significant impact in West Africa, the EU being the region's biggest purchaser of the region's key products. It is worth remembering, however, that trade policy alone is not the answer. It has to be closely connected mainly with development cooperation, so that the region can enjoy the sort of political and socioeconomic conditions for the countries concerned to be able to exploit the full potential of their biological natural resources themselves. Another essential factor here is that the coherence of policies that impact on development can only come about properly if they begin to be implemented at the highest political level.
in writing. - (PL) What is needed in EU policy on West Africa is coherence between development policy for these regions and fisheries policy in the area, and the level of utilisation of timber resources, which is linked to the afforestation of this area and its impact on climate change.
EU fisheries policy for the African states needs to be strengthened and further expanded. Given that the seas of West Africa are among the most heavily exploited marine areas, and some species are being caught to excess, the European Union should help to develop and introduce special programmes to monitor and control these waters. It is extremely important to exchange knowledge and experience in this area, particularly where scientific studies of water resources are concerned.
The priority for the EU and West African states should be to restrict illegal fishing and prohibit excessive depletion of fish stocks. Let us not forget that many people support themselves specifically by fishing. Smaller catches mean greater poverty and problems with food security in this region of the world.
Improper exploitation of forestry resources is giving rise to climate change. We should take steps to equip these states to combat climate change. We must be aware that the difficult financial situation of this region is causing these and not other actions. We should therefore help them to create conditions for development that would bring about new production opportunities and would create new forms of activity that would improve the standard of living.
in writing. - (PL) I was interested to read Mr Schmidt's report on policy coherence for development and the effects of the EU's exploitation of certain biological natural resources on development in West Africa, and I am voting in favour of the report.
The 'European consensus on development' of December 2005 jointly agreed by the EU institutions and Member States declares their common objective of ensuring policy coherence for development.
Timber and fish can be said to represent two key products for West Africa's economic and social development. As the main destination for these products, the EU can play a significant role in the region's further development in these areas.
I express my satisfaction that seven countries of West Africa have signed fisheries agreements with the European Union under the new formula of partnership agreements in which, in addition to the initial objective of protecting the interests of the Community fleet, clauses are included by means of which the third country must establish plans that will guarantee the sustainable exploitation of its fishery resources.